WILLIAMS, Circuit Judge,
concurring:
In view of Congress’s clear mandate in the Safe Drinking Water Act Amendments of 1986, Pub.L. No. 99-339, § 101,100 Stat. 642, I see no need to consider whether the language of the Safe Drinking Water Act, directing the Administrator to establish a recommended level for “each contaminant which, in his judgment ..., may have any adverse effect on the health of persons,” 42 U.S.C. § 300g — 1(b)(1)(B) (1982), requires a threshold finding of significant risk under Benzene. See Industrial Union Department v. American Petroleum Institute, 448 U.S. 607, 100 S.Ct. 2844, 65 L.Ed.2d 1010 (1980).